Case 1:20-cv-03170-PAB-NRN Document 41 Filed 02/02/21 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 20-cv-03170-PAB-NRN

  FALLEN PRODUCTIONS, INC.,

         Plaintiff,

  v.

  KELTON WADE SHRIVER,
  MIRANDA LOUISE DEWITT,
  ANDREW PATERSON,
  ROBERT OBRIEN,
  DAMIAN BRAY,
  JUSTIN MCWHORTER,
  DALE POWERS, and
  HECTOR JARAMILO,

         Defendants.


                                       MINUTE ORDER

  Entered by Chief Judge Philip A. Brimmer

         This matter is before the Court on the Notice of Dismissal of Defendants Kelton
  Wade Shriver and Miranda Louise Dewitt With Prejudice [Docket No. 40]. The notice
  states that, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Fallen
  Productions voluntarily dismisses its claims in this action against Kelton Wade Shriver
  and Miranda Louise Dewitt with prejudice. Id. at 1.

          Rule 41(a)(1)(A)(i) states that “the plaintiff may dismiss an action without a court
  order by filing a notice of dismissal before the opposing party serves either an answer
  or a motion for summary judgment.” Fed. R. Civ. P. 41(a)(1)(A)(i). No defendant has
  answered in this case or filed a motion for summary judgment. Despite Rule 41(a)(1)’s
  reference to the dismissal of an “action,” the weight of authority permits a dismissal of
  all claims pursuant to Rule 41(a)(1)(A) against fewer than all defendants. See Montoya
  v. FedEx Ground Package Sys., Inc., 614 F.3d 145, 148 (5th Cir. 2010); Blaize-
  Sampeur v. McDowell, 2007 WL 1958909, at *2 (E.D.N.Y. June 29, 2007) (“Rule 41(a)
  does not require dismissal of the action in its entirety” and permits dismissal of all
  claims as to a single defendant). Furthermore, “[u]nless the notice or stipulation states
  otherwise, the dismissal is without prejudice.” Fed. R. Civ. P. 41(a)(1)(B) (emphasis
  added). Here, however, Fallen Productions seeks dismissal of this action as to Kelton
Case 1:20-cv-03170-PAB-NRN Document 41 Filed 02/02/21 USDC Colorado Page 2 of 2




  Wade Shriver and Miranda Louise Dewitt with prejudice.

        Accordingly, all claims asserted by plaintiff against Kelton Wade Shriver and
  Miranda Louise Dewitt were dismissed with prejudice as of the entry of the notice of
  dismissal [Docket No. 40]. No order of dismissal is necessary.


        DATED February 2, 2021.
